DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the storage condition" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. 	US 9421199 B2  (App No. 14//726,139) 
Claims 1, 4-21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9421199 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims disclose an ophthalmic composition comprising an overlapping concentration range of atropine or atropine sulfate as a muscarinic antagonist and deuterated water at a pD of from about 4.2 to about 7.9. See instant claims 1 and 24.  The limitations of the present dependent claims are also disclosed in the reference claims 2-21 and 23-24.  


2. 	US 9770447 B2  (Application No. 15/208,537)
Claims 1, 4-21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,770,447 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims disclose an ophthalmic composition comprising an overlapping concentration range of atropine or atropine sulfate as a muscarinic antagonist and deuterated water at a pD of from about 4.2 to about 7.9. See instant claims 1 and 24; reference claims 1 and 14.  The limitations of the present dependent claims are also disclosed in the reference claims 1-13 and 16-17.  Regarding present claim 16, the reference claims does not require procaine and benactyzine or pharmaceutically acceptable salts thereof. 

3. 	US 10076515 B2 (Application No. 15/661,816)
Claims 1, 4-21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,076,515 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims disclose an ophthalmic composition comprising an overlapping concentration range of atropine or atropine sulfate as a muscarinic antagonist and deuterated water at a pD of from about 4.2 to about 7.9. See instant claim 1; reference claim 1.  The limitations of the present dependent claims are also disclosed in the reference claims 2-20.  Regarding present claim 24, the term “ophthalmic composition” of the reference claims is defined to include an ophthalmic solution. See ‘515, col. 3, lines 1 -2.   

4. 	US 10201534 B2 (Application No. 15/895,933)
Claims 1, 4-21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,201,534 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims disclose an ophthalmic composition comprising an overlapping concentration range of atropine or atropine sulfate as a muscarinic antagonist and deuterated water at a pD of from about 4.2 to about 7.9. See instant claim 1; reference claims 1, 2, 18 and 19.  The limitations of the present dependent claims are also disclosed in the remaining reference claims.  Regarding present claim 16, the reference claims does not require procaine and benactyzine or pharmaceutically acceptable salts thereof. Regarding present claim 24, the term “ophthalmic composition” of the reference claims is defined to include an ophthalmic solution. See ‘534, col. 3, lines 5-6.   


5. 	US 10953002 B2 (Application No. 16/785,416)
Claims 1, 4, 9, 10, 14-16 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,953,002 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims disclose an ophthalmic composition comprising an overlapping concentration range of atropine or atropine sulfate as a muscarinic antagonist and deuterated water at a pD of from about 4.2 to about 7.9. See instant claims 1 and 4; reference claims 1, 13.  In reference claim, the term “water” is defined to includes deurated water having a pD of from about 4.2 to about 7.9.  See ‘002, col. 1, lines 35-36. The limitations of the present dependent claims are also disclosed in the remaining reference claims.  Regarding present claims 10 and 11, the “halide salt of a monovalent cation” as the tonicity adjusting agent in reference claim 7 and 8 is defined to include sodium chloride.  See ‘002, col. 44, line 58.  Regarding present claim 24, the term “ophthalmic composition” of the reference claims is defined to include an ophthalmic solution. See ‘002, col. 3, lines 37-38.   

6. 	US   10842787 B2 (Application No. 15/568,381) 
Claims 1, 4-16 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,953,002 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims disclose an ophthalmic composition comprising an overlapping concentration range of atropine or atropine sulfate as a muscarinic antagonist and deuterated water at a pD of from about 4.2 to about 7.9. See instant claims 1 and 4; reference claims 1-5.  In reference claim 1, the term “water” is defined to includes deurated water having a pD of from about 4.2 to about 7.9.  See ‘002, col. 1, lines 34-38. The limitations of the present dependent claims are also disclosed in the remaining reference claims.  Regarding present claim 7, the term “extended period of time” in reference claim 1 is defined to include the duration as indicted the present claim. Regarding present claims 10 and 11, the “halide salt of a monovalent cation” as the tonicity adjusting agent in reference claim 8 and 9 is defined to include sodium chloride.  See ‘002, col. 44, line 58.  Regarding present claim 24, the term “ophthalmic composition” of the reference claims is defined to include an ophthalmic solution. See ‘002, col. 3, lines 34-35.   

7. 	US 10940145 B2 (App. No. 16/785418)  
Claims 1, 4, 9, 10, 14-16 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10940145 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims disclose an ophthalmic composition comprising an overlapping concentration range of atropine or atropine sulfate as a muscarinic antagonist and deuterated water at a pD of from about 4.2 to about 7.9. See instant claims 1 and 24; reference claims 1 and 19.  In reference claim 1, the term “water” is defined to includes deurated water having a pD of from about 4.2 to about 7.9.  See ‘145, col. 1, lines 37-42. The limitations of the present dependent claims are also disclosed in the remaining reference claims.  Regarding present claims 10 and 11, the “halide salt of a monovalent cation” as the tonicity adjusting agent in reference claim 6 and 7 is defined to include sodium chloride.  See ‘145, col. 44, line 58.  



8. 	US 10813923 B2 (App. No. 16/908417)  
Claims 1, 4, 9, 10, 14-16 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10813923 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims disclose an ophthalmic composition comprising an overlapping concentration range of atropine or atropine sulfate as a muscarinic antagonist and deuterated water at a pD of from about 4.2 to about 7.9. See instant claim 1; reference claims 1 and 13.  In reference claim 13, the term “water” is defined to includes deurated water having a pD of from about 4.2 to about 7.9.  See ‘923, col. 1, lines 37-42. The limitations of the present dependent claims are also disclosed in the remaining reference claims.  Regarding present claims 10 and 11, the “halide salt of a monovalent cation” as the tonicity adjusting agent in reference claim 8 and 9 is defined to include sodium chloride.  See ‘923, col. 44, line 58.  Regarding present claim 24, the term “ophthalmic composition” of the reference claims is defined to include an ophthalmic solution. See ‘923, col. 5, lines 7-10.   

9.   Application No. 16/677,538
Claims 1, 4-16 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, 12-14, 18-30 of copending Application No. 16/677538 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims disclose an ophthalmic composition comprising an overlapping concentration range of atropine or atropine sulfate as a muscarinic antagonist and deuterated water at a pD of from about 4.2 to about 7.9. See instant claim 1; reference claims 31 and 43.  In reference claim 43, the term “water” is defined to includes deurated water having a pD of from about 4.2 to about 7.9.  See ‘426, spec. [0004]. The limitations of the present dependent claims are also disclosed in the remaining reference claims.  Regarding present claim 7, the term “extended period of time” in reference claim 1 is defined to include the duration as indicted the present claim.  Regarding present claims 10 and 11, the “halide salt of a monovalent cation” as the tonicity adjusting agent in reference claim 29 is defined to include sodium chloride.  See ‘538, spec. [0021].  Regarding present claim 24, the term “ophthalmic composition” of the reference claims is defined to include an ophthalmic solution. See ‘’538, spec., [0017].    


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.   Application No. 16/785,411
Claims 1, 4, 9, 10, 14-16 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 15-19 of copending Application No. 16/785,411 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims disclose an ophthalmic composition comprising an overlapping concentration range of atropine or atropine sulfate as a muscarinic antagonist and deuterated water at a pD of from about 4.2 to about 7.9. See instant claim 1; reference claims 1 and 17.  In reference claim 17, the term “water” is defined to includes deurated water having a pD of from about 4.2 to about 7.9.  See ‘’411, spec. [0004]. The limitations of the present dependent claims are also disclosed in the remaining reference claims.  Regarding present claims 10 and 11, the “halide salt of a monovalent cation” as the tonicity adjusting agent in reference claim 7 and 8 is defined to include sodium chloride.  See ‘’411, spec. [0021].  Regarding present claim 24, the term “ophthalmic composition” of the reference claims is defined to include an ophthalmic solution. See ‘411, [0017].   

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 11.   Application No. 16/908,426
Claims 1, 4, 9, 10, 14-16 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-45 of copending Application No. 16/908,426 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims disclose an ophthalmic composition comprising an overlapping concentration range of atropine or atropine sulfate as a muscarinic antagonist and deuterated water at a pD of from about 4.2 to about 7.9. See instant claim 1; reference claims 31 and 43.  In reference claim 43, the term “water” is defined to includes deurated water having a pD of from about 4.2 to about 7.9.  See ‘426, spec. [0004]. The limitations of the present dependent claims are also disclosed in the remaining reference claims.  Regarding present claims 10 and 11, the “halide salt of a monovalent cation” as the tonicity adjusting agent in reference claim 37 and 38 is defined to include sodium chloride.  See ‘426, spec. [0021].  Regarding present claim 24, the term “ophthalmic composition” of the reference claims is defined to include an ophthalmic solution. See ‘426, [0017].   

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
       
              
Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617